  Case 3:19-cv-02320-K-BH Document 11 Filed 06/17/20           Page 1 of 1 PageID 48


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

KELECHI S. OKERE,                           )
                                            )
             Plaintiff,                     )
vs.                                         ) No. 3:19-CV-2320-KH
                                            )
THE UNIVERSITY OF DALLAS,                   )
                                            )
             Defendant.                     )


         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court. The case will be dismissed by

separate judgment for failure to prosecute or comply with court orders.

      SO ORDERED.

      Signed June 17th, 2020.




                                               ED KINKEADE
                                               UNITED STATES DISTRICT JUDGE
